Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 6 – page 9, filed on February 28, 2022, with respect to claims 1-3,6,9-10,12,15 and 17-18 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-3,6,9-10,12,15 and 17-18 have been withdrawn.
Allowable Subject Matter
Claim(s) 1-3,6,9-10,12,15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20150346812A1 (Cole), US20020001310A1 (Mai), US20170085501A1 (Utgikar), US20130060911A1 (Nagaraj), US20070064689A1 (Shin), US20120242781A1 (Gautier), and US20070201477A1 (Ippach)  do not teach the limitation. Claims 1, 15 and 17 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 15 and 17….. the method comprising: - determining a view of the scene which is to be rendered by the VR rendering device; - identifying one or more of the plurality of streams which are needed to render the view of the scene, thereby identifying a subset of streams; and - effecting a streaming of the subset of streams via the network from one or more stream sources to the VR rendering device by: i) streaming the plurality of streams from the one or more stream sources to one or more Software Defined Network (SDN) nodes downstream of the one or more stream sources and upstream of the VR rendering device, wherein the one or more SDN nodes are edge nodes of the network at the edge of the bandwidth constrained access network, wherein each of the plurality of streams is streamed to the one or more SDN nodes in unicast; ii) controlling the one or more SDN nodes to convert each of the unicast streams into a multicast stream; iii) signaling the one or more SDN nodes forwarding instructions by the VR rendering device to change one or more forwarding rules so as to effect a selectively forwarding of the subset of streams, wherein the VR rendering device is a SDN controller; and iv) selectively forwarding the subset of streams from the one or more SDN nodes to the VR rendering device in response to the view having to be rendered by the VR rendering device on the basis of the one or more forwarding rules…, and in combination with other limitations recited as specified in claims 1, 15 and 17.
Claims 2-3, 6, 9-10, 12 and 18 include the above-described allowable subject matter for being dependent on independent claims 1, 15 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442